Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 1-24 are pending in Instant Application. 
Priority
3.	Examiner acknowledges that this application is the National Stage Application of International Patent Application No. PCT/US2019/012140, filed January 3, 2019, which claims the benefit of U.S. Provisional Patent Application No. 62/613,212, filed January 3, 2018, which is hereby incorporated by reference in its entirety. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 3-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2016/077713 issued to Dale et al. (Dale) (Applicant’s IDS).
	As per claim 1, Dale teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a communications network via its communication circuitry, the (Dale: ¶ 0068 – the form of software (e.g., computer-executable instructions) stored in a memory of a network node, such as for example the node or computer system illustrated in Figs. 13C or 13D, which computer executable instructions, when executed by a processor of the node, perform the steps), cause the apparatus to: receive in a first system compliant with a first communications protocol, via the communication network from another apparatus on the network (Dale: ¶ 0044 – a first registrant 118a of the plurality of registrants 118 may mutually authenticate with the CSE 22a, and the first registrant 118a may register to the CSE 22a), a request message to conduct resource discovery for resources matching specified criteria (Dale: Fig. 5, ¶ 0044, ¶ 0045 – CSE performs permission based discovery query to find matching resources of services); determine resources in the first system that match the specified criteria, wherein each resource has an associated URI (Dale: ¶ 0045 – the second registrant 118b may query the CSE 22a to discover resources or services that the second registrant 118b desires. Such a query may be referred to as a discovery request. The desired resources or services may be owned by the first registrant 118a (first system); while ¶ 0033 – teaches Resources are addressed using Universal Resource Identifiers (URIs)); determine interworking avatars (IAs) in the first system that match the specified criteria, wherein each IA comprises a representation of a resource from a second system, wherein the second system is not compliant with the first system (Dale: ¶ 0045 – within the discovery request, the second registrant 118 can include various information (specific criteria) that allows the CSE 22a to qualify a discovery response based on permissions. The discovery request may be sent by the second registrant 118b based on a trigger. For example, the discovery request may be triggered when the second registrant is not pre-provisioned with information (e.g., URI and permissions) associated with desired resources or services), wherein the representation of the resource from the second system comprises a format compliant with the first system, and wherein each IA has an associated URI (Dale: ¶ 0048 – teaches the CSE 22a can compare filter criteria or attributes to corresponding attributes associated with resources or services to which the CSE 22a is linked. In some cases, if the resources or services that are desired by the second registrant 118b are found (discovered) by the CSE 22a, the CSE 22a may check a list of one or more permissions that are associated with the desired resources or services to determine whether the discovered resources or services are accessible to the second registrant 118b, which can also be referred to as the requesting registrant 118b); and send in the first system, via the communication network to the other apparatus on the network, a response message indicating URIs of the resources that match the specified criteria and URIs of the IAs that match the specified criteria
(Dale: ¶ 0054 – the network node may send a discovery response to the registrant, wherein the discovery response indicates a result of the determination of whether the one or more resources satisfy the discovery request. When the one or more resources do not satisfy the discovery request, the network node may send at least one resource to the registrant such that the registrant can obtain permission to access the at least one resource. When the one or more resources satisfy the discovery request, the network node may send the one or more resources to the registrant). 

	As per claim 3, Dale teaches the apparatus of claim 1, wherein the request message comprises a parameter indicating cross-domain discovery should be performed (Dale: ¶ 0031 – an M2M/ IoT/WoT communication system may include the Infrastructure Domain 110 and a Field Domain 112. The Infrastructure Domain 110 refers to the network side of the end-to-end M2M deployment, and the Field Domain 112 refers to the area networks that are usually behind an M2M gateway. Mcc' denotes a reference point that is used for communication flows between CSEs 22a that are located in the Infrastructure Domain 110 of different M2M service providers (SPs)).

	As per claim 4, Dale teaches the apparatus of claim 1, wherein the first system comprises a system compliant with a oneM2M service layer protocol (Dale: ¶ 0034 – oneM2M supports resource discovery mechanisms that can be used by a registrant 118).

	As per claim 5, Dale teaches the apparatus of claim 4, wherein the IAs comprise oneM2M resource representations of WoT Things (Dale: ¶ 0070 – M2M technologies provide building blocks for the IoT /WoT).

	As per claim 6, Dale teaches the apparatus of claim 1, wherein the first system comprises a system (Dale: ¶ 0072 – M2M terminal devices 18 may be included in the M2M/IoT/WoT communication system and M2M devices 18 and gateways 14 may communicate via various networks including, cellular, WLAN, WPAN (e.g., Zigbee, 6LoWPAN, Bluetooth), direct radio link, and wireline for example).

	As per claim 7, Dale teaches the apparatus of claim 6, wherein the IAs comprise Thing representations of oneM2M resources (Dale: ¶ 0056 – a registrant that is authenticated by a service layer (an authenticated registrant) can initiate permission-based oneM2M resource or service discovery).

	As per claim 8, Dale teaches the apparatus of claim 1, wherein the specified criteria comprises a data content-related constraint (Dale: ¶ 0072 – the M2M devices 18 may collect data and send the data, via the communication network 12 or direct radio link, to an M2M application 20 or M2M devices 18).

	As per claim 9, Dale teaches the apparatus of claim 8, wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: send, to a cross-domain discovery service, a request message for current data of a discovered IA from the resource from the second system the IA represents; and receive, from the cross-domain discovery service, a response message indicating current data of the IA (Dale: Fig. 10 – second registrant issues permission based discovery request; CSE performs permission-based discovery query to find matching resources or services and CSE can return permission-based discovery response to the second registrant).

As per claim 10, Dale teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a communications network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus (Dale: ¶ 0068 – the form of software (e.g., computer-executable instructions) stored in a memory of a network node, such as for example the node or computer system illustrated in Figs. 13C or 13D, which computer executable instructions, when executed by a processor of the node, perform the steps), cause the apparatus to: discover a resource in a first system compliant with a first communications protocol (Dale: ¶ 0044 – a first registrant 118a of the plurality of registrants 118 may mutually authenticate with the CSE 22a, and the first registrant 118a may register to the CSE 22a); and create, on a resource host in a second system not compliant with the first system, an interworking avatar (IA) representing the discovered resource in the first system (Dale: ¶ 0045 – within the discovery request, the second registrant 118 can include various information (specific criteria) that allows the CSE 22a to qualify a discovery response based on permissions. The discovery request may be sent by the second registrant 118b based on a trigger. For example, the discovery request may be triggered when the second registrant is not pre-provisioned with information (e.g., URI and permissions) associated with desired resources or services).

As per claim 11, Dale teaches the apparatus of claim 10, wherein the first system comprises a system compliant with a WoT protocol (Dale: ¶ 0072 – M2M terminal devices 18 may be included in the M2M/IoT/WoT communication system and M2M devices 18 and gateways 14 may communicate via various networks including, cellular, WLAN, WPAN (e.g., Zigbee, 6LoWPAN, Bluetooth), direct radio link, and wireline for example).

As per claim 12, Dale teaches the apparatus of claim 11, wherein the IA comprises a oneM2M resource representation of a WoT Thing (Dale: ¶ 0070 – M2M technologies provide building blocks for the IoT /WoT).

As per claim 13, Dale teaches the apparatus of claim 10, wherein the first system comprises a system compliant with a oneM2M service layer protocol (Dale: ¶ 0034 – oneM2M supports resource discovery mechanisms that can be used by a registrant 118).

As per claim 14, Dale teaches the apparatus of claim 13, wherein the IA comprises a Thing representation of a oneM2M resource (Dale: ¶ 0025 – Internet of Things (IoT), or Web of Things (WoT) communication system 10 can include a plurality of devices, such as a plurality of machine-to-machine (M2M) devices for example, and a service layer 22 that can communicate with the M2M devices via communication network).

As per claim 15, Dale teaches the apparatus of claim 10, wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: receive, from the second system, a request message for current data of the resource; determine the current data of the resource; and send, to the second system, a response message indicating current data of the resource (Dale: Fig. 10 – second registrant issues permission based discovery request; CSE performs permission-based discovery query to find matching resources or services and CSE can return permission-based discovery response to the second registrant).

As per claim 16, Dale teaches the apparatus of claim 10, wherein the creating is initiated before any discovery requests are received (Dale: Table 1 teaches an attribute CreatedBefore that teaches the attribute of the resource is chronologically before the specified value).

As per claim 17, Dale teaches the apparatus of claim 10, wherein the creating is initiated after receiving a request message for cross-domain discovery (Dale: ¶ 0045 – after the second registrant 118b is authenticated and registered to the CSE 22a for example, the second registrant 118b can query the CSE 22a in a permission based manner).

As per claim 18, Dale teaches the apparatus of claim 10, wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: host a cross-domain discovery service (Dale: ¶ 0044 – the first registrant 118a may create one or more resources or services which are hosted within the CSE 22a).

As per claim 19, Dale teaches the apparatus of claim 18, wherein the cross-domain discovery service comprises a common service function of a service layer (Dale: ¶ 0054 – a system may include a registrant, for instance the second registrant 118b, that communicates with a network node that hosts the service layer).

As per claim 20, Dale teaches the apparatus of claim 18, wherein the cross-domain discovery service comprises a oneM2M resource (Dale: Fig. 6, ¶ 0034 – teaches oneM2M resource discovery uses a retrieve request that is originated by the registrant).

As per claim 21, Dale teaches the apparatus of claim 10, wherein the IA is created with an interface for use by entities of the second system (Dale: ¶ 0052 – user interface associated with the second registrant 118b can display the permission-based discovery results).

As per claim 22, Dale teaches the apparatus of claim 10, wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: receive a discovery request from the second system, wherein the discovery request comprises a parameter indicating the resource host on which to create the IA (Dale: Table 4 teaches a parameter grantedResources that teaches the resources hosted in the CSE that match the discovery filter Criteria specified in the discovery request which the registrant is allowed to perform grantedOperations on).

As per claim 23, Dale teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a communications network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus (Dale: ¶ 0068 – the form of software (e.g., computer-executable instructions) stored in a memory of a network node, such as for example the node or computer system illustrated in Figs. 13C or 13D, which computer executable instructions, when executed by a processor of the node, perform the steps), cause the apparatus to: receive a discovery request from a first system compliant with a first communications protocol, wherein the discovery request comprises a parameter indicating a group operation is planned to be conducted over discovered devices (Dale: ¶ 0044 – a first registrant 118a of the plurality of registrants 118 may mutually authenticate with the CSE 22a, and the first registrant 118a may register to the CSE 22a; Table 4 – also teaches a parameter grantedServices that represents the services hosted in the CSE that match the discovery filterCriteria specified in the discovery request which the registrant is allowed to perform grantedOperations on); discover one or more devices in a second system not compliant with the first system (Dale: ¶ 0045 – within the discovery request, the second registrant 118 can include various information (specific criteria) that allows the CSE 22a to qualify a discovery response based on permissions. The discovery request may be sent by the second registrant 118b based on a trigger. For example, the discovery request may be triggered when the second registrant is not pre-provisioned with information (e.g., URI and permissions) associated with desired resources or services); create a list of the one or more devices of the second system; and generate a universal resource indicator (URI) for the list (Dale: ¶ 0033 – a resource refers to a uniquely addressable entity in the architecture having a representation that can be manipulated via RESTful mechanisms such as, for example, Create resources that are addressed using Universal Resource Identifiers (URIs)).

As per claim 24, Dale teaches the apparatus of claim 23, wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to: create a group resource in the first system, wherein the group resource comprises the generated URI for the list (Dale: ¶ 0033 – resources are addressed using Universal Resource Identifiers (URIs). A resource may contain child resources and attributes. A child resource is a resource that has a containment relationship with a parent resource (group resources containing parent and child resources with URI lists)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claim 2 is rejected under 35 USC 103 as being obvious over WO 2016/077713 issued to Dale et al. (Dale) (Applicant’s IDS) in view of US 2014/0136188 issued to Wroczynski et al. (Wroczynski).
As per claim 2, Dale teaches the apparatus of claim 1 however does not explicitly teach wherein the request message comprises a SPARQL RDF-based query.
Wroczynski however explicitly teaches wherein the request message comprises a SPARQL RDF-based query (Wroczynski: ¶ 0021 – teaches there are multiple query languages to process structured data (requested query message) such as SQL for relational database, SPARQL-RDF tagged text (resource description framework)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dale in view of Wroczynski to teach the request message comprises a SPARQL RDF-based query. One would be motivated to do so as there are multiple query languages to process structured data (requested query message) such as SQL for relational database, SPARQL-RDF tagged text (resource description framework) (Wroczynski: ¶ 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SM A RAHMAN/Primary Examiner, Art Unit 2458